DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12 April 2021. Claims 1-20 are pending in the case. Claims 1, 2, 4, 6, 9, 10, 12, 15, 16, and 18 were amended. Claims 1, 9, and 15 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12th, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0097977 A1) in view of Loaiza et al. (US 2014/0281247 A1).
Regarding claim 1, Yoon teaches a method for querying service data, wherein the method comprises:
receiving a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Yoon, Paragraph [0012], “database having certain data stored in a column-formatted storage model may be asked to handle a transactional query relating to that data, or a database having certain data stored in a row-formatted storage model may be asked to handle an analytical query relating to that data.”),

However, Yoon does not explicitly teach:
receiving, a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition,

Loaiza teaches:
receiving, a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon (teaching hybrid database stored as both row and column store) in view of Loaiza (teaching a method to accelerate queries using dynamically generated alternate data formats in flash cache) and arrived at a method that specifies retrieval information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently retrieving data (see Loaiza, Paragraph [0026]). In addition, both the references (Yoon and Loaiza) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Yoon, and Loaiza further teaches:
wherein a database memory comprises a column buffer and a row buffer, wherein a column of the column buffer is used to load database column data of a database, wherein a row of the row buffer is used to load buffer column data of the column buffer or the database column data (see Yoon, Paragraph [0050], “FIG. 1 shows a simplified schematic view of a hybrid table according to an embodiment. The hybrid table 100 comprises a first data store 102 comprising data stored according to an in-memory row partition. The hybrid table also comprises a second data store 106 comprising data stored according to an in-memory column partition.”):
detecting, in response to receiving the transactional service data query request for obtaining the column data, that a row index corresponding to a target column identifier exists; querying, based on the first query condition, column data corresponding to the target column identifier from a row corresponding to the row index and that is in the row buffer and not from a column in the column buffer to obtain a query result; and returning the query result to the transactional service see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries. Also, see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”).

Regarding claim 2, Yoon in view of Loaiza teaches all the limitations of claim 1. Yoon, and Loaiza further teaches:
detecting whether the column data corresponding to the target column identifier is loaded in the column buffer; and establishing a correspondence between the target column identifier and the row index (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries.).

Regarding claim 3, Yoon in view of Loaiza teaches all the limitations of claim 2. Yoon, and Loaiza further teaches:
reading the column data corresponding to the target column identifier from the database (see Yoon, Paragraph [0053], “FIG. 1 also shows that data in the hybrid table may be moved from the relatively update-intensive row partition orientation, to the relatively read -intensive column partition orientation.”).


detecting whether the column data corresponding to the target column identifier is loaded in the row buffer in response to receiving a query registration request from the transactional service system and that comprises the target column identifier; detecting whether the column data corresponding to the target column identifier is loaded in the column buffer, wherin the column data corresponding to the target column identifier is not loaded in the row buffer; and reading the column data corresponding to the target column identifier from the column buffer when the column data corresponding to the target column identifier is loaded in the column buffer; reading the column data corresponding to the target column identifier from the database when the column data corresponding to the target column identifier is not loaded in the column buffer; loading the read column data corresponding to the target column identifier to a row in the row buffer; and establishing a correspondence between the target column identifier and the row index (see Yoon, Paragraph [0054], “The asynchronous data movement is designed to exploit favorable attributes of both row- and column-partition. From a performance perspective, it may be desirable to place records that are recently inserted, frequently updated, and/or searched with primary key condition, in row-partition. It is desirable to place records that are not frequently updated but sometimes aggregated, in column-partition.”).

Regarding claim 5, Yoon in view of Loaiza teaches all the limitations of claim 2. Yoon, and Loaiza further teaches:
dividing, according to the quantity of the rows of the sub-buffer in the row buffer, the read column data corresponding to the target column identifier; and loading one by one each partial column data obtained by means of division to a same location of each row comprised in any one of the sub-buffers (see Yoon, Paragraph [0055], “From a memory consumption perspective, it may be desirable to maintain row partition as small as possible, because as row-partition is not compressed. Thus, the memory consumed for a same amount of records is usually larger than for column-partition.”).

Regarding claim 6, Yoon in view of Loaiza teaches all the limitations of claim 5. Yoon, and Loaiza further teaches:
determining each row that is in the row buffer and corresponds to the row index and that is located in any one of the sub-buffers; and querying, based on the first query condition, each partial column data that corresponds to the target column identifier, and that is loaded in a same location in each row that is located in any one of the sub-buffers and corresponds to the row index to obtain the query result (see Yoon, Paragraph [0057], “A hybrid table according to embodiments of the present invention may offer certain potential benefits. In particular, the presence of the data stored in the row store orientation offers fast access. Data stored in the row store orientation is amenable to single table select with search conditions (e.g. exact match/range). Thus fast “Simple Select” queries may be used for access to the row partitioned data store. The row partitioned data store also affords scalable update and search performance.”).

Regarding claim 7, Yoon in view of Loaiza teaches all the limitations of claim 2. Yoon, and Loaiza further teaches:
detecting whether column data corresponding to a specified column identifier is loaded in the column buffer in response to receiving an analytical service data query request from an analytical service system and that comprises the specified column identifier and a second query condition; querying, based on the second query condition, the column data that is corresponding to the specified column identifier and that is in the column buffer to obtain a query result; and returning the query result to the analytical service system, wherein the column data corresponding to the specified column identifier is loaded in the column buffer (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries.).

Regarding claim 8, Yoon in view of Loaiza teaches all the limitations of claim 7. Yoon, and Loaiza further teaches:
reading the column data corresponding to the specified column identifier from the database; loading the read column data corresponding to the specified column identifier to a column of the column buffer; querying, based on the second query condition, the column data corresponding to the specified column identifier from the column buffer to obtain a query result; and returning the query result to the analytical service system (see Yoon, Paragraph [0059], “Regarding the column store data, memory consumption may be reduced by dictionary encoding of the column table. The column table also affords rapid OLAP processing by the column engine.”).

Regarding claim 9, Yoon teaches an apparatus for querying service data, wherein the apparatus comprises:
a memory storing executable instructions; and a processor coupled to the memory and configured to (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109.):
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Yoon, Paragraph [0012], “database having certain data stored in a column-formatted storage model may be asked to handle a transactional query relating to that data, or a database having certain data stored in a row-formatted storage model may be asked to handle an analytical query relating to that data.”),

However, Yoon does not explicitly teach:
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition,

Loaiza teaches:
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon (teaching hybrid database stored as both row and column store) in view of Loaiza (teaching a method to accelerate queries using dynamically generated alternate data formats in flash cache) and arrived at an apparatus that specifies retrieval information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently retrieving data (see Loaiza, Paragraph [0026]). In addition, both the references (Yoon and Loaiza) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Yoon, and Loaiza further teaches:
wherein a database memory comprises a column buffer and a row buffer, wherein a column of the column buffer is used to load column data of a database, wherein a row of the row buffer is used to load column data of the column buffer or the column data of the database (see Yoon, Paragraph [0050], “FIG. 1 shows a simplified schematic view of a hybrid table according to an embodiment. The hybrid table 100 comprises a first data store 102 comprising data stored according to an in-memory row partition. The hybrid table also comprises a second data store 106 comprising data stored according to an in-memory column partition.”);
detect, in response to the receiving transactional service data query request for obtaining column data that a row index corresponding to a target column identifier exists; query, based on the first query condition, column data corresponding to the target column identifier from a row corresponding to the row index and that is in the row buffer and not from a column in the column buffer to obtain a query result; output the result; and return the query result to the transactional service system (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries. Also, see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”).

Regarding claim 10, Yoon in view of Loaiza teaches all the limitations of claim 9. Yoon, and Loaiza further teaches:
detect whether the column data corresponding to the target column identifier is loaded in the column buffer; and establish a correspondence between the target column identifier and the row index (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries.).

Regarding claim 11, Yoon in view of Loaiza teaches all the limitations of claim 10. Yoon, and Loaiza further teaches:
read the column data corresponding to the target column identifier from the database, and wherein the column data corresponding to the target column identifier is not loaded in the column buffer (see Yoon, Paragraph [0053], “FIG. 1 also shows that data in the hybrid table may be moved from the relatively update-intensive row partition orientation, to the relatively read -intensive column partition orientation.”).

Regarding claim 12, Yoon in view of Loaiza teaches all the limitations of claim 9. Yoon, and Loaiza further teaches:
detect, before receiving the transactional service data query request from the transactional service system and that comprises the target column identifier and the first query condition, whether the column data corresponding to the target column identifier is loaded in the row buffer in response to receiving a query registration request from the transactional service system and that comprises the target column identifier; detect whether the column data corresponding to the target column identifier is loaded in the column buffer, wherein the column data corresponding to the target column identifier is not loaded in the row buffer; read the column data corresponding to the target column identifier from the column buffer when the column data corresponding to the target column identifier is loaded in the column buffer; read the column data corresponding to the target column identifier from the database when the column data corresponding to the target column identifier is not loaded in the column buffer; load the column data that corresponds to the target column identifier to a row in the row buffer; and establish a correspondence between the target column identifier and the row index (see Yoon, Paragraph [0054], “The asynchronous data movement is designed to exploit favorable attributes of both row- and column-partition. From a performance perspective, it may be desirable to place records that are recently inserted, frequently updated, and/or searched with primary key condition, in row-partition. It is desirable to place records that are not frequently updated but sometimes aggregated, in column-partition.”).

Regarding claim 13, Yoon in view of Loaiza teaches all the limitations of claim 10. Yoon, and Loaiza further teaches:
dividing, according to the quantity of the rows of the sub-buffer in the row buffer, the read column data corresponding to the target column identifier; and loading one by one each partial column data obtained by means of division to a same location of each row comprised in any one of the sub-buffers (see Yoon, Paragraph [0055], “From a memory consumption perspective, it may be desirable to maintain row partition as small as possible, because as row-partition is not compressed. Thus, the memory consumed for a same amount of records is usually larger than for column-partition.”).

Regarding claim 14, Yoon in view of Loaiza teaches all the limitations of claim 13. Yoon, and Loaiza further teaches:
determine each row that is in the row buffer and corresponds to the row index and that is located in any one of the sub-buffers; and query, based on the first query condition, partial column data that corresponds to the target column identifier, and that is loaded in a same location in each row that is located in any one of the sub-buffers and corresponds to the row index to obtain a query result (see Yoon, Paragraph [0057], “A hybrid table according to embodiments of the present invention may offer certain potential benefits. In particular, the presence of the data stored in the row store orientation offers fast access. Data stored in the row store orientation is amenable to single table select with search conditions (e.g. exact match/range). Thus fast “Simple Select” queries may be used for access to the row partitioned data store. The row partitioned data store also affords scalable update and search performance.”).


a database; a database memory coupled to the database and comprising a column buffer and a row buffer, wherein a column of the column buffer is used to load column data of the database, and wherein a row of the row buffer is used to load column data of the column buffer or the column data of the database (see Yoon, Paragraph [0050], “FIG. 1 shows a simplified schematic view of a hybrid table according to an embodiment. The hybrid table 100 comprises a first data store 102 comprising data stored according to an in-memory row partition. The hybrid table also comprises a second data store 106 comprising data stored according to an in-memory column partition.”);
and an apparatus coupled to the database and the database memory, wherein the apparatus is for querying service data, and wherein the apparatus comprises: a memory storing executable instructions; and a processor coupled to the memory and configured to(see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109.):
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Yoon, Paragraph [0012], “database having certain data stored in a column-formatted storage model may be asked to handle a transactional query relating to that data, or a database having certain data stored in a row-formatted storage model may be asked to handle an analytical query relating to that data.”);

However, Yoon does not explicitly teach:
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition;

Loaiza teaches:
receive a transactional service data query request for obtaining column data from a transactional service system, with the transactional service data query request comprising a target column identifier and a first query condition (see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon (teaching hybrid database stored as both row and column store) in view of Loaiza (teaching a method to accelerate queries using dynamically generated alternate data formats in flash cache) and arrived at a system that specifies retrieval information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently retrieving data (see Loaiza, Paragraph [0026]). In addition, both the references (Yoon and Loaiza) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Yoon, and Loaiza further teaches:
detect, in response to the transactional service data query request for obtaining the column data that a row index corresponding to a target column identifier exists; query, based on the first query condition, column data corresponding to the target column identifier from a row corresponding to the row index and that is in the row buffer and not from a column in the column buffer to obtain a query result; output the result; and return the query result to the transactional service system (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to Also, see Loaiza, Paragraph [0056], “The smart scan request 202 may specify a predicate condition on a column on which to filter rows in the requested data blocks. The rewritten data blocks 212 are scanned and filtered based on the column and the predicate condition, thereby identifying the subset of rows in the rewritten data blocks that satisfy the criteria (“filtered rows”).”).

Regarding claim 16, Yoon in view of Loaiza teaches all the limitations of claim 15. Yoon, and Loaiza further teaches:
detect whether the column data corresponding to the target column identifier is loaded in the column buffer; and establish a correspondence between the target column identifier and the row (see Yoon, Paragraph [0051], “A query processor 108 is in communication with the hybrid table to perform row searching and column searching, respectively, utilizing row engine 107 and column engine 109. The row search result 110 and the column search result 112 are returned to the query processor, and a merged query search result 114 is returned to the user.” The hybrid table is used to handle transactional and analytical queries.).

Regarding claim 17, Yoon in view of Loaiza teaches all the limitations of claim 16. Yoon, and Loaiza further teaches:
read the column data corresponding to the target column identifier from the database, and wherein the column data corresponding to the target column identifier is not loaded in the column buffer (see Yoon, Paragraph [0053], “FIG. 1 also shows that data in the hybrid table may be moved from the relatively update-intensive row partition orientation, to the relatively read -intensive column partition orientation.”).

Regarding claim 18, Yoon in view of Loaiza teaches all the limitations of claim 15. Yoon, and Loaiza further teaches:
detect, before receiving the transactional service data query request from the transactional service system and that comprises the target column identifier and see Yoon, Paragraph [0054], “The asynchronous data movement is designed to exploit favorable attributes of both row- and column-partition. From a performance perspective, it may be desirable to place records that are recently inserted, frequently updated, and/or searched with primary key condition, in row-partition. It is desirable to place records that are not frequently updated but sometimes aggregated, in column-partition.”).

Regarding claim 19, Yoon in view of Loaiza teaches all the limitations of claim 16. Yoon, and Loaiza further teaches:
dividing, according to the quantity of the rows of the sub-buffer in the row buffer, the read column data corresponding to the target column identifier; and loading one by one each partial column data obtained by means of division to a same location of each row comprised in any one of the sub-buffers (see Yoon, Paragraph [0055], “From a memory consumption perspective, it may be desirable to maintain row partition as small as possible, because as row-partition is not compressed. Thus, the memory consumed for a same amount of records is usually larger than for column-partition.”).


determine each row that is in the row buffer and corresponds to the row index and that is located in any one of the sub-buffers; and query, based on the first query condition, partial column data that corresponds to the target column identifier, and that is loaded in a same location in each row that is located in any one of the sub-buffers and corresponds to the row index to obtain a query result (see Yoon, Paragraph [0057], “A hybrid table according to embodiments of the present invention may offer certain potential benefits. In particular, the presence of the data stored in the row store orientation offers fast access. Data stored in the row store orientation is amenable to single table select with search conditions (e.g. exact match/range). Thus fast “Simple Select” queries may be used for access to the row partitioned data store. The row partitioned data store also affords scalable update and search performance.”).

Response to Arguments
Applicant’s Arguments, filed April 12th, 2021, have been fully considered, but are not persuasive. 

Applicant argues on pages 14-15 of Applicant's Remarks that the cited references do not teach “in response to receiving the transactional service data query request for obtaining the column data, that a row index corresponding to the target column identifier exists, and querying, based on the first query condition, column data corresponding to the target column identifier from a row corresponding to the target column identifier and that is in the row buffer and not from a column in the column buffer to obtain a query results.” The Examiner respectfully disagrees.

Applicant points to paragraphs [0093]-[0094], in which Yoon discloses a flow diagram about searching a hybrid table. Applicant argues that the column data store is not being searched because Yoon discloses that “If a result is returned from this initial searching, then there is no need to resort to the processing-
Loaiza discloses in paragaraphs [0055]-[0056], that data blocks can be rewritten in a column oriented format in order to satisfy the query. Loaiza continues by disclosing a type of request that allows for searching the data block using a predicate condition on the column. Therefore, Loazia also shows column searching in order to retrieve the query results. 
Therefore, under broadest reasonable interpretation, it is believed that the combination of the cited references teaches Applicant’s invention as claimed.  

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161